Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 23 August 2021.  Claims 1-23 have been canceled.  Claims 24-25, 29, 31, 34-37, 40-44, 47 have been amended.  Claims 24-47 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 24, 26-28, 30-32, 34-34, 37-39, 41-43, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 2012/0047460 A1) in view of Rezende et al. (WO 2012/172164 A1) and further in view of Nelson et al. (US 2015/0271317 A1).

Claim 1.-23. (Cancelled) 

Claim 24.  McCann discloses a method, comprising: 
displaying a first window in a full-screen mode, after the notification window is dismissed, and the icon for the messaging icon is displayed in the message tray in the lower corner of the desktop, then the desktop is not obscured by the notification window (Fig. 7A).  Paragraph 0167 of Applicant’s specification describes full-screen mode as when the first window fills the entire display, and Applicant’s specification appears to only disclose displaying the first window in full-screen mode; 
in response to detecting a banner notification that is to be displayed, displaying the banner notification in a single-line form in the first window in a floating manner, wherein the banner notification in the single-line form is located at a top or a bottom of the first window, displaying a desktop, and displaying , 
wherein the banner notification in the single-line form comprises a portion of information of content of the banner notification, the message tray is displayed as a single line (P. 0026)
wherein the banner notification in the single-line form further comprises an application icon of an application program that generated the banner notification, a name of the application program, a time at which the banner notification was generated, or a topic of the banner notification, the message item being displayed includes an icon (e.g., a graphical representation representing the message) and message synopsis having a sender's identifier (P. 0026), and 
wherein the banner notification in the single-line form is the only notification generated by the application program displayed in the first window before detecting a preset … operation of a user on the banner notification in the single-line form, initially at least a portion of the message may be displayed in a single line, when the user moves the cursor within a predetermined proximity of the displayed message or message tray, further detailed information of the message may be displayed, for example, by increasing the ; 
in response to the detecting the preset … operation of the user on the banner notification in the single-line form, displaying detailed information about the banner notification in the first window, when the user moves the cursor within a predetermined proximity of the displayed message or message tray, further detailed information of the message may be displayed, for example, by increasing the height of message tray (P. 0027), 
wherein the detailed information comprises all information of the content of the banner notification, Fig. 2B clearly shows that, in addition to the detailed information displayed when the message window is increased as disclosed in P. 0027, the information that was displayed in the pre-expanded message notification tray is also displayed;
in response to a second operation of the user, … a status bar … comprises the application icon in the banner notification in the single-line form, in response to a second signal indicating that the cursor has been moved outside of the predetermined proximity, the first message and the input field are removed from the desktop screen by sliding the first message and the input field, . 

McCann does not disclose before detecting a preset touch operation of a user on the banner notification in the single-line form; in response to the detecting the preset touch operation of the user on the banner, as disclosed in the claims.  In the same field of invention, Rezende discloses a gesture is received on a touch screen (P. 0041).  Therefore, considering the teachings of McCann and Rezende, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine before detecting a preset touch operation of a user on the banner notification in the single-line form; in response to the detecting the preset touch operation of the user on the banner with the teachings of McCann.  One would have been motivated to combine before detecting a preset touch operation of a user on the banner notification in the single-line form; in response to the detecting the preset touch operation of the user on the banner with the teachings of McCann in order to expand the input options available to a user of McCann using well-known user interface techniques and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of 

McCann does not disclose the detailed information further comprises the application icon of the application program that generates the banner notification, the name of the application program, the time at which the banner notification is generated, or the topic of the banner notification, as disclosed in the claims.  As shown in Fig. 2B of McCann, when the notification is expanded, the sender’s last name is displayed, whereas only the sender’s first name is displayed in the unexpanded state in Fig. 2A.  In addition, when the notification is expanded from Fig. 5A to 5B, more information of the title of the song is displayed, but this is more of the same information displayed in Fig. 5A.  Furthermore, McCann discloses “a topic of the banner notification”, therefore further detailed information would have to include other information from the claimed list.  Rezende discloses a user may swipe a notification bar from an edge of the screen (P. 0041) to present different layers of notification information, wherein the different layers may include different content or classifications of content (P. 0042) wherein the different content displayed for each level may be different content associated with a single event (P. 0047).  Therefore, considering the teachings of McCann and Rezende, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the detailed information further comprises the application icon of the application program that generates the banner notification, the name of the with the teachings of McCann and Rezende.  One would have been motivated to combine the detailed information further comprises the application icon of the application program that generates the banner notification, the name of the application program, the time at which the banner notification is generated, or the topic of the banner notification with the teachings of McCann and Rezende to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).
	
McCann does not disclose in response to detecting a first operation by the user on the banner notification in the single-line form, stopping floating display of the banner notification in the first window, as disclosed in the claims.  However, Rezende discloses upon cessation of the user input, the notification may remain in an extended position away from the edge of the touch screen (P. 0044).  Therefore, considering the teachings of McCann and Rezende, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to detecting a first operation by the user on the banner notification in the single-line form, stopping floating display of the banner notification in the first window with the teachings of McCann and Rezende.  One would have been motivated to combine in response to detecting a first operation by the user on the banner notification in the single-line form, stopping floating display of the banner notification in the first window with the teachings of McCann and Rezende to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

McCann does not disclose in response to a second operation of the user, displaying a status bar, as disclosed in the claims.  However, as cited above, McCann discloses a message tray may be hidden (P. 0025) in response to a second signal indicating that the cursor has been moved outside of the predetermined proximity, the first message and the input field are removed from the desktop screen by sliding the first message and the input field, and/or the message tray off the edge of the desktop screen (P. 0030) when the message has been or is being removed from the desktop, an icon associated with that particular type of the message is displayed or appears, for example, at a message tray area of the desktop as one of icons (P. 0032).  That is, McCann discloses that when a user dismisses the notification window, or the notification window is otherwise removed, an icon representing the messaging application is added to a message tray that is displayed on the desktop.  As can be seen in each of Figures 2A-2C, 3A-3B, 5A-5B, and 6, the message tray displayed in the bottom left corner of the desktop window is only displayed in Figures 7A-7B after the message notification window is dismissed and removed, but McCann does not disclose that the message tray in Figures 7A-7B is displayed in response to a further extending the notification bar causes display of a status bar providing information on the remaining amount available for use in the user's data plan, an indication of the serving network, an indication of signal strength, an indication of one or more currently connected and/or accessible networks, an indication of an available application (e.g., an alarm application), and/or the like (P. 0045).  While Rezende discloses that a separate extension of the notification bar cause the display of a status bar in response to a separate user input, the notification bar is not dismissed or removed prior to displaying the status bar.  In the same field of invention, Nelson discloses a user may interact with a user interface to place a system tray into an expanded form (P. 0042).  That is, while McCann discloses that when a message is dismissed from the desktop, a message tray is displayed on the desktop with an icon representing the messaging application, Nelson discloses that a user may take a separate action to display, or expand, a system tray.  Therefore, considering the teachings of McCann, Rezende and Nelson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to a second operation of the user, displaying a status bar with the teachings of McCann and Rezende.  One would have been motivated to combine in response to a second operation of the user, displaying a status bar with the teachings of McCann and Rezende to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the 

Claim 26.  McCann, Rezende and Nelson disclose the method according to claim 24, and McCann further discloses wherein in response to the detecting the preset touch operation of the user on the banner notification in the single-line form, displaying the detailed information about the banner notification in the first window comprises: in response to detecting the preset touch operation of the user on the banner notification in the single-line form, displaying the detailed information about the banner notification and an operation option in the first window, wherein the operation option is usable to perform an operation on the banner notification, an input field is provided for the user to reply to the sender (P. 0028) an action button such as delete or reply is provided in the expanded message window (P. 0029). 

Claim 27.  McCann, Rezende and Nelson disclose the method according to claim 26, and McCann further discloses wherein the operation comprises reply, call, delete, ignore, download, or play, an input field is provided for the user to reply to the sender (P. 0028) an action button such as delete or reply is provided in the expanded message window (P. 0029). 

Claim 28.  McCann, Rezende and Nelson disclose the method according to claim 26, and Rezende further discloses the notification bar may advance .  Therefore, considering the teachings of McCann, Rezende and Nelson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein: the banner notification in the single-line form further comprises a first control; and the preset touch operation of the user on the banner notification in the single-line form is a tap operation on the first control on the banner notification in the single-line form, or an operation of sliding downward the banner notification in the single-line form with the teachings of McCann, Rezende and Nelson with the same motivation used in the rejection of Claim 24. 

Claim 30.  McCann, Rezende and Nelson disclose the method according to claim 24, and McCann further discloses in response to detecting of an operation by the user of sliding the banner notification in the single-line form to left or right, deleting the banner notification in the single-line form, the message notification can slide in from any edge of the desktop (P. 0026) and is dismissed, or removed, by sliding off any edge of the desktop (P. 0030, 0032). 

Claim 31.  McCann, Rezende and Nelson disclose the method according to claim 24, and McCann discloses a message tray may be hidden (P. 0025) in response to a second signal indicating that the cursor has been moved outside of the predetermined proximity, the first message and the input field are removed from the desktop screen by sliding the first message and the input field, and/or the .  That is, McCann discloses that when a user dismisses the notification window, or the notification window is otherwise removed, an icon representing the messaging application is added to a message tray that is displayed on the desktop.  As can be seen in each of Figures 2A-2C, 3A-3B, 5A-5B, and 6, the message tray displayed in the bottom left corner of the desktop window is only displayed in Figures 7A-7B after the message notification window is dismissed and removed, but McCann does not disclose that the message tray in Figures 7A-7B is displayed in response to a separate user operation.  Rezende discloses upon cessation of the user input, the notification may remain in an extended position away from the edge of the touch screen (P. 0044) further extending the notification bar causes display of a status bar providing information on the remaining amount available for use in the user's data plan, an indication of the serving network, an indication of signal strength, an indication of one or more currently connected and/or accessible networks, an indication of an available application (e.g., an alarm application), and/or the like (P. 0045).  While Rezende discloses that a separate extension of the notification bar causes the display of a status bar in response to a separate user input, the notification bar is not dismissed or removed prior to displaying the status bar.  Nelson discloses a user may interact with a user .  That is, while McCann discloses that when a message is dismissed from the desktop, a message tray is displayed on the desktop with an icon representing the messaging application, Nelson discloses that a user may take a separate action to display, or expand, a system tray.  Therefore, considering the teachings of McCann, Rezende and Nelson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the first operation by the user includes an operation by the user of sliding upward the banner notification in the single-line form, and wherein the second operation by the user includes an operation of the user of displaying the status bar with the teachings of McCann, Rezende and Nelson.  One would have been motivated to combine wherein the first operation by the user includes an operation by the user of sliding upward the banner notification in the single-line form, and wherein the second operation by the user includes an operation of the user of displaying the status bar with the teachings of McCann, Rezende and Nelson to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

Claim 32.  McCann, Rezende and Nelson disclose the method according to claim 24, and Rezende discloses in determining the content to be associated with each level, level one may include information related to a most recent event, level two may include a set of application .  Therefore, considering the teachings of McCann, Rezende and Nelson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to detecting an operation by the user of sliding downward the detailed information, displaying a notification panel, wherein the notification panel comprises the banner notification with the teachings of McCann, Rezende and Nelson.  One would have been motivated to combine in response to detecting an operation by the user of sliding downward the detailed information, displaying a notification panel, wherein the notification panel comprises the banner notification with the teachings of McCann, Rezende and Nelson to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).



Claim(s) 35, 37-39, 41-43 is/are directed to electronic device (comprising: a touchscreen; a non-transitory memory storing a plurality of applications and one or more programs; one or more processors, wherein when the one or more processors execute the one or more programs) claim(s) similar to the method claim(s) of Claim(s) 24, 26-28, 30-32 and is/are rejected with the same rationale.

Claim 47.  McCann, Rezende and Nelson disclose the method of claim 24, and McCann further discloses the stopping floating display comprising: in response to detecting the first operation by the user on the banner notification in the single-line form, stopping floating display of the banner notification in the first window and displaying the first window in the full-screen mode, after the notification window is dismissed, and the icon for the messaging icon is displayed in the message tray in the lower corner of the desktop, then the desktop is not obscured by the notification window (Fig. 7A).  Paragraph 0167 of Applicant’s specification describes full-screen mode as when the first window fills the entire display, and Applicant’s specification appears to only disclose displaying the first window in full-screen mode.

(s) 25, 29, 33, 36, 40, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 2012/0047460 A1) in view of Rezende et al. (WO 2012/172164 A1) and Nelson et al. (US 2015/0271317 A1) and further in view of Cooperman et al. (US 6,907447 B1).

Claim 25.  McCann, Rezende and Nelson disclose the method according to claim 24, and McCann further discloses the banner notification is a notification of an instant message; the banner notification in the single-line form comprises the portion of the information of the content of the notification, the application icon of the application program that generated the banner notification, …, and the topic of the banner notification; the detailed information comprises all information of the content of the banner notification, the application icon of the application program that generated the banner notification, … and the topic of the banner notification; and the topic of the banner notification is a contact that sent the instant message, the instant messaging notification window in Fig. 2A includes the a portion of a message, an application icon representing the messaging application, the topic being a portion of the message sent by the sender, and the detailed information displayed in the expanded notification window in Fig. 2B includes the message sent by the sender, the messaging application icon, the name of the sender.  McCann does not disclose the banner notification in the single-line form comprises … the name of the application program; the detailed information comprises … the name of the application program, the time at which the banner notification is that the name of a messaging app (Telecom Company) is displayed in the notification window (P. 0044, Fig. 3B).  In the same field of invention, Cooperman discloses an icon represents an IM client and upon initiation of an IM session, a session notification including the IM client icon is displayed (C. 10, L. 52-59), when a notification is received, the notification window is displayed proximate to the IM client icon, and the notification window includes the identity of the sender of the message, a topic of the message, and an icon representing the IM client (C. 11, L. 1-11, Figs. 7A-7E) and the expanded window includes the date and time of the last message (C. 11, L. 31-34) and the name of the messaging application (MSN) (Fig. 8).  Therefore, considering the teachings of McCann, Rezende, Nelson and Cooperman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the banner notification is a notification of an instant message; the banner notification in the single-line form comprises … the name of the application program; the detailed information comprises … the name of the application program, the time at which the banner notification is generated with the teachings of McCann, Rezende and Nelson.  One would have been motivated to combine the banner notification is a notification of an instant message; the banner notification in the single-line form comprises … the name of the application program; the detailed information comprises … the name of the application program, the time at which the banner notification is with the teachings of McCann, Rezende and Nelson to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

Claim 29.  McCann, Rezende and Nelson disclose the method according to claim 24, but McCann does not disclose in response to detecting a tap operation of the user on an area that displays the application icon of the application program, the name of the application program, the time at which the banner notification was generated, the topic, or a blank area in the banner notification in the single-line form, displaying an application window of the application program that generated the banner notification, as disclosed in the claims.  However, in the same field of invention, Cooperman discloses an icon represents an IM client and upon initiation of an IM session, a session notification including the IM client icon is displayed (C. 10, L. 52-59), when a notification is received, the notification window is displayed proximate to the IM client icon, and the notification window includes the identity of the sender of the message, a topic of the message, and an icon representing the IM client (C. 11, L. 1-11, Figs. 7A-7E) and the expanded window includes the date and time of the last message (C. 11, L. 31-34) and the name of the messaging application (MSN) (Fig. 8).  Therefore, considering the teachings of McCann, Rezende, Nelson and Cooperman, it would have been obvious to one having ordinary skill in the combine in response to detecting a tap operation of the user on an area that displays the application icon of the application program, the name of the application program, the time at which the banner notification was generated, the topic, or a blank area in the banner notification in the single-line form, displaying an application window of the application program that generated the banner notification with the teachings of McCann, Rezende and Nelson.  One would have been motivated to combine in response to detecting a tap operation of the user on an area that displays the application icon of the application program, the name of the application program, the time at which the banner notification was generated, the topic, or a blank area in the banner notification in the single-line form, displaying an application window of the application program that generated the banner notification with the teachings of McCann, Rezende and Nelson to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

Claim 33.  McCann, Rezende and Nelson disclose the method according to claim 24, but do not disclose when a display duration of the banner notification in the single-line form is longer than or equal to preset duration, stopping display of the banner notification in the single-line form in the first window, as disclosed in the claims.  However, in the same field of invention, Cooperman discloses the notification rolls down when the user does not select the notification in a set period of time (C. 2, L. 66 – C. 3, L. 3) when a .  Therefore, considering the teachings of McCann, Rezende, Nelson and Cooperman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine when a display duration of the banner notification in the single-line form is longer than or equal to preset duration, stopping display of the banner notification in the single-line form in the first window with the teachings of McCann, Rezende and Nelson.  One would have been motivated to combine when a display duration of the banner notification in the single-line form is longer than or equal to preset duration, stopping display of the banner notification in the single-line form in the first window with the teachings of McCann, Rezende and Nelson to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

Claim(s) 36, 40, 44 is/are directed to electronic device (comprising: a touchscreen; a non-transitory memory storing a plurality of applications and one or more programs; one or more processors, wherein when the one or more processors execute the one or more programs) claim(s) similar to the method claim(s) of Claim(s) 25, 29, 33 and is/are rejected with the same rationale.

(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 2012/0047460 A1) in view of Rezende et al. (WO 2012/172164 A1) and Nelson et al. (US 2015/0271317 A1) and further in view of Chen et al. (US 2015/0012878 A1).

Claim 45.  McCann, Rezende and Nelson method according to claim 24, but do not disclose the banner notification in the single-line form is located at the top or the bottom of the first window such that a first edge of the banner notification is on a top edge or a bottom edge of the first window and a second edge of the banner notification is on a left edge or a right edge of the first window, as disclosed in the claims.  However, in the same field of invention, Chen discloses the priority of a notification determines where the notification is docked as specified by the top or bottom of the screen and the left or right of the screen (P. 0119) .  Therefore, considering the teachings of McCann, Rezende, Nelson and Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the banner notification in the single-line form is located at the top or the bottom of the first window such that a first edge of the banner notification is on a top edge or a bottom edge of the first window and a second edge of the banner notification is on a left edge or a right edge of the first window with the teachings of McCann, Rezende and Nelson.  One would have been motivated to combine the banner notification in the single-line form is located at the top or the bottom of the first window such that a first edge of the banner notification is on a top edge or a bottom edge of the first window and a second edge of the banner notification with the teachings of McCann, Rezende and Nelson in order to aid the user in readily recognizing a notification preview by providing the user with a predetermined location for the message preview in contrast to display locations of other information.

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 2012/0047460 A1) in view of Rezende et al. (WO 2012/172164 A1) and Nelson et al. (US 2015/0271317 A1) and further in view of Ho et al. (US 10,551,995 B1).

Claim 46. McCann, Rezende and Nelson disclose the method according to claim 24, and Ho discloses a user drags a first window away from an edge of a touch user interface to conceal a second window under the first window (C. 3, L. 11-21) wherein the content of the second window are displayed in a horizontal orientation and the content of the first window are displayed in a vertical orientation (Fig. 1B).  Therefore, considering the teachings of McCann, Rezende, Nelson and Ho, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein an orientation of main content displayed in the first window is perpendicular to an orientation of the portion of the information displayed in the banner notification in the single-line form with the teachings of McCann, Rezende and Nelson.  One would have been motivated to combine wherein an orientation of main content displayed in the first window is perpendicular to an orientation of the with the teachings of McCann, Rezende and Nelson to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017) and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Response to Arguments
The applicant states:
Applicant notes with appreciation the Examiner’s indication that claims 91, 32, 42, and 43 would be allowable if rewritten in independent form. Applicant has elected to defer rewriting claims 31, 32, 42, and 493 into independent form until after further consideration bas been given to the presently pending claims in view of the arguments provided below.

The examiner has determined that the claims previously identified as being allowable may be reasonably rejected in view of the cited new prior art of record.


In the supplemental amendment filed 9 August 2021, the applicant rolled up the limitations of dependent Claim 47 into independent claims 24, 34, 35. The limitations of Claim 47 were similar to the limitations of original dependent Claims 31 and 42, with the exception that Claim 47 included the limitation "... detecting a first operation by the user on the banner notification ...'", whereas original Claims 31 and 42 included the limitation "... detecting an operation by the user of sliding upward the banner notification ... " . That is, the limitations of Claim 47, which were rolled up into the independent claims, included a broader limitation of a "first operation by the user" whereas Claims 31 and 42 included the more narrow limitation " an operation by the user of sliding upward". The examiner agrees that the original limitations of Claims 31 and 42 are allowable over the prior art of record. However, the examiner in consultation with his supervisor made the determination that the broader limitations of the amended independent claims will require further search and consideration to make a determination of allowability. The examiner asked Applicant's representative if the applicant would approve an Examiner Amendment to include the limitations of Claims 31 and 42 in the amended independent claims in order to put the claims in condition for allowance. Applicant's representative stated that the applicant had opted for the examiner to perform an updated search on the limitations previously included in Claim 47 and included in the amendments filed 9 

The amended claims have been rejected in view of new prior art references McCann, Rezende and Nelson.
McCann discloses displaying a desktop in the whole screen of a device display.  When a message is received, or some other event is generated, a message notification window, comprising a single line of information (text, message application icon) is displayed along an edge of the desktop.  In response to a first signal, for example, when a user moves a cursor within a threshold distance of the notification, the notification begins to slide further inward into the desktop area.  If the user maintains the position of the cursor within the threshold distance, the notification window will continue to slide into the area of the desktop to reveal more information, for example, other messages received from a sender.  If the user selects an input field of the message notification, then the user may enter a message reply.  In response to a second signal, the message notification and the input field are removed from the desktop screen by sliding the notification and the input field off the edge of the desktop screen.  The message application icon may then be displayed in a tray area that provides minimized status information.
McCann does not disclose a touch screen, and McCann further does not disclose stopping floating of the message notification in response to a specific user input and displaying the status tray in response to a separate and specific user input.  That is, in McCann, when a user moves the cursor within a threshold distance of the message 
Rezende similarly discloses displaying an event (message) notification on an edge of a device screen.  In response to a uses touch sliding gesture, the notification is expanded to reveal multiple other levels of information.  The multiple levels of information can include additional information related to the notification.  As the user slides the notification bar to reveal more information, the user may use a specific input to cease sliding the notification bar.  Furthermore, Rezende disclose that a system status bar may also be displayed as the user slides the notification status bar.  However, Rezende does not disclose that the system status bar is displayed after the message notification bar is dismissed or removed.
Nelson discloses a specific and separate user input for placing a system tray into an expanded form.  That is, when Nelson is combined with McCann, after the user dismisses, or removes, the message notification, then the user would be able to use a subsequent separate user input to display the message status tray.  This would provide 

Applicant's arguments filed 23 August 2021 have been fully considered but they are not persuasive. 
The applicant argues:
[In Fig. 2A of McCann] message tray 203 includes an icon 208. However, McCann does not disclose displaying icon 208 included in message tray 203 as a part of a status bar, let alone such displaying is “in response to a second operation of the user,” as set forth in amended claim 24. McCann discusses system status area 205 and user status menu 206, but neither is used to display the icon 208: “System status area 205 is a place where system status icons represent the status of system to the user. Examples of system status icons include indicators for audio volume, network connection, and battery power, etc. User menu item 206 can be used to provide access to personalization, customization, and status change options, etc. User menu item 206 may include a user identifier identifying the user and the user's current status, such as available, idle, busy, invisible, etc.” McCann, [0024].

The examiner respectfully disagrees.  While area 205 of Fig. 2A of McCann may display certain status icons including “system status icons include indicators for audio volume, network connection, and battery power”, the claims do not describe information 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/14/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177